LOWELL, District Judge.
It was held that the entry on the title-page of the Jackson translation, taken in connection with the figures “1875,” which were at the bottom of the title-page in the place where the date of publication usually appears, was not a compliance with either form of requirement of section 1, c. 801, pt. 3, 18 Stat. That section is as follows: “That no person shall maintain an action for the infringement of his copyright unless he shall give notice thereof by inserting in the several copies of every edition published, on the title page, or the page immediately following, if it be a book, the following words: ‘Entered according to the act of congress, in the year-, by A. B, in the office of the librarian of congress, at Washington;’ or at his option, the word ‘Copyright,’ together with the year the copyright was entered, and the name of the party by whom it was taken out, thus: ‘Copyright, 18 — , by A. B.’ ”
The injunction was accordingly ■ denied.